Citation Nr: 18100291
Decision Date: 04/04/18	Archive Date: 04/04/18

DOCKET NO. 07-31 352
DATE:	April 4, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
INTRODUCTION
The Veteran served on active duty from March 1985 to March 1989.  

In April 2009, the Veteran testified at a hearing before a Veterans Law Judge.  A transcript of that hearing is of record, but that VLJ is no longer employed at the Board.  The Veteran was notified of this and of her right to be afforded another hearing under 38 C.F.R. § 20.707, but declined in a March 2011 statement.

In May 2010 and February 2011, the United States Court of Appeals for Veterans Claims (Court) vacated the Boards June 2009 and July 2010 decisions as it pertained to the above-noted issue.  When this case was most recently before the Board in September 2012, the Board remanded this case for additional development.  It has since been returned for further appellate review.

REMANDED ISSUE
In a September 2012 remand, the Board found a VA medical examination conducted in March 2012 to be inadequate.  The Board specifically found this examination to be insufficient because the examiner failed to perform a pelvic examination of the Veteran as she was menstruating at that time.  The Board explained that the record revealed evidence indicating the Veteran may have an infertility disability, but that a disability had not been confirmed.  The Veteran has indicated that during her marriage she ceased using birth control for roughly 8 years, and during that time actively attempted to conceive a child; however, she wasunsuccessful.  As a result, the Veteran stated she was referred to Dr.N.B.  The Veteran reported that testing showed her hormones were out of balance, and because of that she was placed on Clomid, a fertility drug.  In the course of the September 2012 remand, the Board specifically indicated an examination should be obtained when a pelvic assessment could be performed.  

The Veteran most recently underwent a VA examination in January 2018 with the same examiner who performed her March 2012 examination.  However, for the precise reasons articulated above, the Board finds the medical examination conducted in January 2018 to be insufficient.  In particular, it appears the examiner again failed to conduct a pelvic examination of the Veteran.  With respect to objectively verifiable questions such as whether the Veteran had atrophy of one or both ovaries, the examiner responded unknown.  The examiner also indicated the Veteran had not undergone infertility testing, but failed to discuss the hormone imbalances or fertility treatments noted above.  Further, the examiner indicated the Veteran stopped menstruating about a year or two ago, but stated she had not undergone menopause.  In sum, the January 2018 VA examiner merely stated there was no documentation of infertility, but failed to rule out a diagnosis as directed in the September 2012 remand.    

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Since the January 2018 VA examiner failed to perform sufficient testing to rule out an infertility disability, and also wholly failed to discuss pertinent facts such as the Veterans prior hormone tests and prescribed medications, the Board finds a new examination is required. 

 
On remand, relevant ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   
 
Accordingly, this case is REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veterans issue on appeal, to specifically include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Then, afford the Veteran a VA examination by an examiner, who has not previously examined this Veteran, with sufficient expertise to address the etiology of the Veterans claimed infertility disability.  All pertinent evidence of record must be made available to and reviewed by the examiner(s).  Any indicated studies necessary to confirm or rule out an infertility disability should be performed.   The examination should also be scheduled for an appropriate time such that a pelvic examination of the Veteran is feasible.  

Following a review of the relevant records and lay statements, the examiner should state whether a disability has been present during the pendency of this appeal, which would account for the Veterans infertility problems.

With respect to all diagnosed infertility disabilities present during the pendency of this appeal, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the disorder: 

a)  originated during her period of active service or is otherwise etiologically related to her active service, to include as a result of her military sexual assault; 

b)  was caused by her service-connected PTSD; or

c)  was permanently worsened by her service-connected PTSD.
 
The examiner must consider and discuss the December 2006 statement from the Veteran with respect to prior hormone testing and medications prescribed by her private physician for infertility problems.  

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veterans competent lay statements.  If the examiner is unable to provide any required opinion, he or she should explain why.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Finally, undertake any other indicated development, and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veterans satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
 
T. REYNOLDS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	G. Fraser, Associate Counsel

